Case 16-34839
 UNITED           Doc 53 COURT,
        STATES BANKRUPTCY Filed 10/22/19  EnteredOF
                                NORTHERN DISTRICT 10/22/19
                                                    ILLINOIS,12:47:31   Desc Main
                                                             EASTERN DIVISION
                             Document Page 1 of 1
RE: LANCE KEVIN OSTROWSKI                                                  ) Case No. 16 B 34839
                                                                           )
                                                                 Debtor    ) Chapter 13
                                                                           )
                                                                           ) Judge: JACK B SCHMETTERER


                                                  NOTICE OF MOTION

LANCE KEVIN OSTROWSKI                                                              SULAIMAN LAW GROUP LTD
                                                                                   via Clerk's ECF noticing procedures
821 S PROSPECT AVE
PARK RIDGE, IL 60068

Please take notice that on November 13, 2019 at 10:00 am my designee or I will appear before the
Honorable Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and
present the motion set forth below.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the person (s)
named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on October
22, 2019.
                                                                           /s/ Tom Vaughn


                                TRUSTEE'S MOTION TO OBJECT TO DISCHARGE

Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to enter an order
determining that debtor is not entitled to a discharge, stating as follows:

1.        Debtor (s) filed the above-captioned Chapter 13 case on October 31, 2016.

2.        The debtor(s) filed a previous Chapter 7 case, # 14-02073 filed on
          Jan 23, 2014, discharge having been issued on May 06, 2014.

3.        Pursuant to 11 U.S.C. § 1328 (f), “the court shall not grant a discharge of all debts provided for in
          the plan or disallowed under section 502, if the debtor received a discharge--
          (1) in a case filed under chapter 7,11, or 12 of this title during the 4-year period preceding the date
          of the order for relief under this chapter, or
          (2) in a case filed under chapter 13 of this title during the 2-year period preceding the date of such
          order.”



WHEREFORE Trustee prays that the Court enter an order that the debtor or debtors are not entitled to a
discharge.

                                                                          Respectfully submitted,
TOM VAUGHN
CHAPTER 13 TRUSTEE                                                        /s/ Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603
(312) 294-5900
